Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1 and 9 are allowable. Claims 10 and 16-20, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I and II and between Species A and B, as set forth in the Office action mailed on 12/26/2019, is hereby withdrawn and claims 10 and 16-20 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in interviews with Daniel Hsieh on 6/27/2022, 7/1/2022 and 7/4/2022.

The application has been amended as follows: 
Rejoin Claims 10 and 16-20.

Claim 1. A semiconductor package, comprising:
a first semiconductor die, comprising a first contact region and a first non- contact region in proximity to the first contact region, the first semiconductor die comprising a plurality of first electrical connectors disposed on the first contact region and a plurality of first dummy conductors disposed on the first non-contact region, the first electrical connectors being electrically connected to a first integrated circuit (IC) component in the first semiconductor die, wherein:
the first dummy conductors are arranged side by side to form an L- shaped array in a top view of the first semiconductor die, a row of the L-shaped array extends continuously from one end of a first edge of the first semiconductor die to the other end of the first edge, a column of the L-shape array extends continuously from the other end of the first edge to an end of a second edge of the first semiconductor die that is connected to the first edge, [[and]] the L-shaped array is free of the first electrical connectors, and no conductive features are disposed between the first edge and the L-shaped array and of the first semiconductor die,
the first electrical connectors are arranged side by side to form a rectangular-shaped array in the top view, no conductive features are disposed between the first electrical connectors of the plurality of first electrical connectors in the top view of the first semiconductor die, a row of the first electrical connectors in the rectangular-shaped array and a row of the first dummy conductors at an end of the L-shaped array at the end of the second edge end to end and extend continuously from the end of the second edge of the first semiconductor die to an end of a third edge that is connected to the second edge, and no conductive features are disposed between the third edge and the row of the rectangular-shaped array and the end of the L- shaped array and the third edgeof the first semiconductor die;
an insulating encapsulation, laterally encapsulating the first semiconductor die; and 
a redistribution structure, disposed on the first semiconductor die and the insulating encapsulation, wherein the first electrical connectors are electrically connected to the redistribution structure, and the first dummy conductors are electrically insulated from the first IC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors.

Claim 9. A semiconductor package, comprising:
a first semiconductor die and a second semiconductor die, disposed side by side, each of the first semiconductor die and the second semiconductor comprising an array of electrical connectors and an array of dummy conductors disposed in proximity of the array of electrical connectors, wherein:
the electrical connectors of the first semiconductor die comprise a via- connecting group and a die-connecting group, diameters of the electrical connectors in the die-connecting group are substantially less than those of the electrical connectors in the via-connecting group, wherein an array of the die-connecting group comprises a first side, a second side connected to the first side, and a third side opposite to the first side, and the first side of the array of the die-connecting group is adjacent to a first side of an array of the via-connecting group; 
the dummy conductors of the first semiconductor die comprise a first group and a second group, the first group is arranged in an array between a first die edge and a second side of the array of the via-connecting group that is connected to the first side of the array of the via-connecting group, the second group is arranged in a L-shaped array adjacent to the first group and the array of die-connecting group, a row of the L-shaped array extends continuously along the first die edge and the second side of the array of the die-connecting group, a column of the L-shaped array extends continuously along the third side of the array of the die-connecting group and a second die edge that is connected to the first die edge, and diameters of the dummy conductors in the second group are substantially less than those of the dummy conductors in the first group; and 
a column of the array of the first group of the dummy conductors and a column of the array of the via-connecting group of the electrical connectors are arranged end to end and extend along a third die edge that is connected to the first die edge, no conductive features are disposed between the electrical connectors of the column of the array of the first group no conductive features are disposed between the dummy conductors of the column of the array of the via-connecting group no conductive features are disposed a top view of the first semiconductor die; 
a first insulating encapsulation, laterally encapsulating the first semiconductor die and the second semiconductor die; and 
a redistribution structure, disposed on the first insulating encapsulation, the first semiconductor die, and the second semiconductor die, wherein the arrays of electrical connectors of the first semiconductor die and the second semiconductor die are in electrical contact with the redistribution structure, the dummy conductors of the first semiconductor die and the second semiconductor die are electrically floating, and the dummy conductors of the first semiconductor die and the second semiconductor die are electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the dummy conductors.

Claim 16. A manufacturing method of a semiconductor package, comprising:
laterally encapsulating a first semiconductor die and a second semiconductor die with a first insulating encapsulation, wherein:



the first semiconductor die comprising a first contact region and a first non-contact region in proximity to the first contact region, the first semiconductor die further comprising a plurality of first electrical connectors disposed on the first contact region and a plurality of first dummy conductors disposed on the first non-contact region, the first electrical connectors being electrically connected to a first integrated circuit (IC) component in the first semiconductor die, wherein:
the first dummy conductors are arranged side by side to form an L- shaped array in a top view of the first semiconductor die, a row of the L-shaped array extends continuously from one end of a first edge of the first semiconductor die to the other end of the first edge, a column of the L-shape array extends continuously from the other end of the first edge to an end of a second edge of the first semiconductor die that is connected to the first edge, the L-shaped array is free of the first electrical connectors, and no conductive features are disposed between the first edge and the L-shaped array and between the second edge and the L-shaped array in the top view of the first semiconductor die,
the first electrical connectors are arranged side by side to form a rectangular-shaped array in the top view, no conductive features are disposed between the first electrical connectors of the plurality of first electrical connectors in the top view of the first semiconductor die, a row of the first electrical connectors in the rectangular-shaped array and a row of the first dummy conductors at an end of the L-shaped array at the end of the second edge are arranged end to end and extend continuously from the end of the second edge of the first semiconductor die to an end of a third edge that is connected to the second edge, and no conductive features are disposed between the third edge and the row of the rectangular-shaped array and between the end of the L- shaped array and the third edge in the top view of the first semiconductor die;
forming a redistribution structure on the first insulating encapsulation, the first semiconductor die, and the second semiconductor die , wherein the first electrical connectors are electrically connected to the redistribution structure, and the first dummy conductors are electrically insulated from the first IC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors.
electrically coupling a package component to the first semiconductor die and the second semiconductor die through the redistribution structure.

Claim 17. The manufacturing method according to claim 16, wherein after electrically coupling the package component to the first semiconductor die and the second semiconductor die, the first dummy conductors of the first semiconductor die and a plurality of second dummy conductors of the second semiconductor die are electrically floating.

Claim 18. The manufacturing method according to claim 16, wherein before laterally encapsulating the first semiconductor die and the second semiconductor die with the first insulating encapsulation, the first dummy conductors and the first electrical connectors are formed during the same process.

Claim 19. The manufacturing method according to claim 18, wherein when forming the first dummy conductors and the first electrical connectors of the first semiconductor die, 
a portion of conductive materials formed on a plurality of connecting pads of the first semiconductor die functions as the first electrical connectors, and
another portion of the conductive materials formed on a passivation layer of the first semiconductor die first dummy conductors.

Claim 20. The manufacturing method according to claim 18, further comprising forming a plurality of second dummy conductors and  a plurality of second electrical connectors of the second semiconductor die, wherein 
a portion of conductive materials is formed on a plurality of connecting pads of the second semiconductor die and along a periphery of the second semiconductor die functions as the second electrical connectors, and
another portion of the conductive materials formed on a passivation layer of the second semiconductor die functions as the second dummy conductors, wherein the second dummy conductors cover a wider distribution area of the second semiconductor die than the second electrical connectors.


Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 9, and 16, the prior art of record, either singularly or in combination, does not disclose or suggest the claimed limitation “the first dummy conductors are arranged side by side to form an L- shaped array in a top view of the first semiconductor die,” in combination with “no conductive features are disposed between the first edge and the L-shaped array and between the second edge and the L-shaped arrayIC component in the first semiconductor die and is electrically insulated from the redistribution structure by a dielectric layer of the redistribution structure being in physical contact with top surfaces of the first dummy conductors,” as recited in claim 1 and similarly in claims 9 and 16, in combination with the remaining claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lauren R Bell whose telephone number is (571)272-7199. The examiner can normally be reached M-H 7am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra Smith can be reached on (571)272-2429. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAUREN R BELL/Primary Examiner, Art Unit 2816                                                                                                                                                                                                        7/5/2022